PROVOSTY, J.
The accused having been convicted under Act 8, p. 15, Extra Session, of 1915, which .denounces the “keeping of a place where malt or intoxicating liquors are kept for sale, 'exchange or habitual giving away,” moved in arrest of judgment on the ground that, in so far as malt liquors are concerned, said act had been repealed by Act 14, p. 45, of 1916, which denounces the “selling or keeping for sale any malt liquors whether intoxicating or not.” The question depends upon whether the two laws provide for the same crime. If they do, they conflict, and the earlier is repealed, for the later provides for a milder punishment, and in that respect conflicts with the first, and it repeals all laws in conflict.
Wle find no necessary conflict. The two may be reconciled by holding that the severer punishment may be imposed upon whoever keeps a place for thus dealing in malt liquors, whereas only the milder punishment may be imposed for the doing of the same thing without keeping a regular place for it. Repeals by implication are not favored. Statutes must be reconciled if possible.
Judgment affirmed.